Citation Nr: 1047591	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ear hearing loss disability.

2.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2008, the Veteran testified at a formal hearing in front 
of a decision review officer at the VA RO in Detroit.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issue of entitlement to service connection for diabetic 
retinopathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Veteran filed a new claim of entitlement to service 
connection for a right ear hearing loss disability that has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that claim, 
and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.	In its March 1990 decision, the Board denied the Veteran's 
claim because sensorineural hearing loss in the left ear was 
first demonstrated many years following service discharge and 
was not shown to be of service origin.  The Veteran did not 
appeal the decision, and it became final.

2.	Evidence received subsequent to the March 1990 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The Board's March 1990 decision is final.  38 U.S.C.A. 
§ 4005(b) (1982); 38 C.F.R. §§ 19.104 (1988).  

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left ear 
hearing loss disability is not reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the Secretary 
eliminated the element that requires the claimant to provide any 
evidence in his or her possession that pertains to the claim 
during the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO sent the Veteran VCAA notice letters in March 2006 and 
August 2006 describing what the evidence must show to establish 
entitlement to service connection for his claimed disorder and 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The March 2006 VCAA 
notice letter also addressed the elements of degree of disability 
and effective date.  

In particular regard to additional notice requirements relevant 
to the Veteran's request to reopen his claim, the Board notes 
that the RO explained in the August 2006 VCAA notice letter that 
the Veteran's claim was previously denied, he was notified of the 
decision, and that the decision had become final.  The RO also 
explained that VA needed new and material evidence in order to 
reopen the Veteran's claim.  The notice letter defined new and 
material evidence as evidence submitted to VA for the first time 
that pertained to the reason the claim was previously denied and 
raised a reasonable possibility of substantiating the claim.  The 
RO further explained that the Veteran's claim was previously 
denied because hearing loss was not shown to have been manifested 
or aggravated during active military duty.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a copy 
of the January 2007 rating decision, the January 2008 statement 
of the case (SOC), and the September 2008 supplemental statement 
of the case (SSOC), which cumulatively included a discussion of 
the facts of the claim, notification of the basis of the 
decision, a description of the pertinent laws and regulations, 
and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service treatment 
records identified as relevant to the Veteran's claim are 
associated with the claims folder to the extent possible.  The 
record also includes the Veteran's April 2008 hearing transcript. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  VA is not required to provide a claimant an examination 
with a request to reopen a previously denied claim until and 
unless new and material evidence has been submitted.  Based on 
the foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a left ear hearing loss disability.  He 
filed his original claim for a left ear hearing loss disability 
in November 1988 but was denied by the Board's March 1990 
decision that became final.  In that decision, the Board denied 
the Veteran's claim because the Veteran's sensorineural hearing 
loss in the left ear was first demonstrated many years following 
service discharge and was not shown to be of service origin.  
Instead of appealing this decision to the Court of Appeals for 
Veterans Claims (Court), the Veteran requested to reopen his 
claim for a left ear hearing loss disability in March 2006.  The 
RO denied the claim because there was still no evidence that the 
Veteran's left ear hearing loss disability was caused by his 
military service.  Instead, the RO found that his left ear 
hearing loss disability was due to an acoustic tumor.  In his 
notice of disagreement, the Veteran asserted that he lost his 
hearing in Vietnam and evidence from an audiologist that proved 
he had a hearing loss disability.  Then, in a January 2008 SOC 
and a September 2008 SSOC, the RO again found that the Veteran 
did not submit new and material evidence sufficient to reopen his 
claim.  The Veteran appealed the decision to the Board.

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for a 
left ear hearing loss disability.  This claim is based upon the 
same factual basis as the Veteran's previous claim, which was 
denied by the Board's March 1990 decision that became final.  As 
such, it is appropriate for the Board to consider the claim as a 
request to reopen the previously denied claim.  Boggs v. Peake, 
520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the Board, in its March 1990 rating decision, 
denied service connection for a left ear hearing loss disability 
because sensorineural hearing loss in the left ear was first 
demonstrated many years following service discharge and was not 
shown to be of service origin.  The Veteran received 
notification of the denial of his claim and was advised regarding 
his appellate rights in March 1990.  However, he did not appeal 
the decision to the Court, and the decision became final.  The 
evidence of record at the time of the Board's March 1990 rating 
decision included the Veteran's statements in his original 
October 1988 claim, the January 1989 compensation and pension 
examination report, private medical records and statement from 
Dr. M.D.G. dated from March 1986 to June 1986, and the Veteran's 
service treatment records.  Since the March 1990 decision, the 
Veteran identified and the RO obtained a private audiologist's 
report dated February 2006, copies of the aforementioned medical 
records from Dr. M.D.G., an article from the Veterans Health 
Administration on hearing loss, the Veteran's hearing transcript, 
and the Veteran's own statements.  

After reviewing the evidence received since March 1990, the Board 
finds that it does not qualify as new and material evidence 
sufficient to reopen the claim because none of the evidence shows 
that the Veteran's current left ear hearing loss disability is 
related to his period of active military service.  While the 
Veteran has identified medical records detailing his acoustic 
neuronoma, the records are duplicative of evidence received prior 
to the March 1990 decision and fail to demonstrate that the 
Veteran's left ear hearing loss disability was caused by his 
active military service.  Similarly, his audiologist's report 
only identifies a current hearing loss disability but does not 
provide an etiological opinion.  Moreover, the article submitted 
by the Veteran merely states that VA is studying the effects that 
blast explosions have on hearing loss disabilities.  Finally, 
even though the Veteran is presumed credible for the purposes of 
reopening the claim and is capable of providing lay testimony 
regarding the symptoms he observed from his left ear hearing loss 
disability, he is not competent to diagnose the etiology of his 
disability or provide a medical nexus between his disability and 
his combat service.  

Therefore, the Board finds that the factual and legal status of 
the claim is essentially the same as it was in 1990.  There is a 
complete lack of medical evidence to indicate a relationship 
between the Veteran's post-service left ear hearing loss 
disability and his period of service.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions of 
medical causation are insufficient to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
There was no medical evidence in 1990 indicating that a left ear 
hearing loss disability was somehow related to the Veteran's 
military service, and there remains a lack of such evidence.  
Accordingly, the Board finds that the evidence received 
subsequent to Board's March 1990 decision is not new and material 
and does not serve to reopen the claim for service connection for 
a left ear hearing loss disability.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

New and material evidence has not been presented, and the claim 
of entitlement to service connection for a left ear hearing loss 
disability is not reopened.  The appeal is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for diabetic retinopathy.

The Veteran stated in his April 2008 formal RO hearing that he 
received treatment for his diabetic retinopathy from a private 
physician.  However, the record does not appear to contain any 
treatment records from a private physician regarding diabetic 
retinopathy.  Although the Veteran stated that he would provide 
the records, the RO or AMC should send the Veteran VA Form 21-
4142, Authorization and Consent to Release Information, and, if 
the Veteran returns the form, attempt to obtain the records 
identified.  See 38 C.F.R. § 3.159(e)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, and, if the Veteran returns 
the form, attempt to obtain the records 
identified.  If any records are still not 
available, please make specific note of 
that fact in the claims file.

2.	After the development requested above has 
been completed to the extent possible, the 
Veteran's claim should be readjudicated on 
the merits.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.   
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


